Exhibit 10.84

AMENDMENT NO. 2 TO LOAN AGREEMENT

AMENDMENT NO. 2 to LOAN AGREEMENT entered into as of June 17, 2009 (this
"Amendment") by and between Pharmacyclics, Inc., a Delaware corporation having a
principal place of business at 995 E. Arques Avenue, Sunnyvale, CA 94085-4521
(the "Company"), Robert W. Duggan & Associates and Blazon Corporation Profit
Sharing Plan (the "Lender");

WHEREAS, on December 30, 2008, the Company entered into a loan transaction with
Lender for $5,000,000 (the "Initial Loan"), but through inadvertent
documentation, the Company entered into a loan agreement (the "Initial Loan
Agreement") with Robert W. Duggan & Associates and issued a note in the face
amount of $5,000,000 to Robert W. Duggan & Associates (the "Initial Note");

WHEREAS, on March 31, 2009, the Company entered into an additional loan
transaction with Lender for $1,400,000 (the "Second Loan,", and together with
the Initial Loan, the "Loan"), but again entered into Amendment No. 1 to Loan
Agreement for the amount of the Second Loan with Robert W. Duggan & Associates
and issued a First Amended and Restated Unsecured Promissory Note in the face
amount of $6,400,000 to Robert W. Duggan & Associates;

WHEREAS, on December 30, 2008 the Initial Loan was made by Lender and not by
Robert W. Duggan & Associates;

WHEREAS, on March 31, 2009 the Second Loan was made by Lender and not by Robert
W. Duggan & Associates; and

WHEREAS, the Company, Robert W. Duggan & Associates and the Lender wish to
correct the Initial Loan Agreement and Amendment No. 1 to Loan Agreement to show
that the Initial Loan and Second Loan were made by Lender and not by Robert W.
Duggan & Associates, and the Company has agreed to issue a second amended and
restated unsecured promissory note to the Lender upon the terms and conditions
set forth herein to document such correction.

NOW, THEREFORE, in consideration of the premises, and the representations,
warranties and agreements hereinbelow stated, and for other good and valuable
consideration, receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. Robert W. Duggan & Associates hereby represents and warrants that:

(a) the Initial Note was delivered back to the Company or was destroyed; and

(b) the First Amended and Restated Unsecured Promissory Note shall be delivered
back to the Company on the date hereof.

2. Robert W. Duggan & Associates acknowledges that the Company owes no further
rights or obligations to it under the Initial Loan Agreement, Amendment No. 1 to
Loan Agreement, the Initial Note or First Amended and Restated Unsecured
Promissory Note.

--------------------------------------------------------------------------------



3. The Lender hereby agrees to all the terms and conditions of, and makes all
representations and warranties as provided in, the Initial Loan Agreement, as
amended by Amendment No. 1 to Loan Agreement, and by any further amendments as
provided herein.

4. Definitions. All capitalized terms herein shall have the meanings ascribed to
them in the Initial Loan Agreement and Amendment No. 1 to Loan Agreement, unless
otherwise defined herein.

5. Modifications of Initial Loan Agreement and Amendment No. 1 to Loan
Agreement. From and after the date hereof, the definition of Lender in the
Initial Loan Agreement and Amendment No. 1 to Loan Agreement is hereby modified
and amended to be defined as Blazon Corporation Profit Sharing Plan (the
"Lender")

6. Full Force and Effect. All terms, conditions and covenants contained in the
Initial Loan Agreement and Amendment No. 1 to Loan Agreement shall remain in
full force and effect except as specifically amended herein. The Initial Loan
Agreement and Amendment No. 1 to Loan Agreement, as amended hereby is ratified
and confirmed.

7. No Oral Changes. This Amendment may not be changed, modified, discharged or
terminated nor any of its provisions waived orally, but only by an agreement in
writing signed by the party against whom enforcement of any change,
modification, discharge, termination or waiver is sought. From and after the
date hereof, all references to the Loan Agreement in the Note shall mean the
Loan Agreement as modified pursuant to the terms of Amendment No. 1 to Loan
Agreement and this Amendment.

8. Successors and Assigns. This Amendment shall bind the Company and the
successors and assigns of the Company and shall bind and inure to the benefit of
the Lender, and successors and assigns of Lender and all subsequent holders of
the Note.

9. Counterparts. This Amendment may be executed in several counterparts, each of
which shall constitute an original, and all of which, when taken together, shall
constitute but one instrument.

IN WITNESS WHEREOF, the undersigned have executed this Second Amendment to Loan
Agreement on the date above first written.

2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first set forth above.

PHARMACYCLICS, INC.

 

Blazon Corporation Profit Sharing Plan

995 E. Arques Avenue
Sunnyvale, California 94085-4521

 

[                        ]

     

By:

/s/ Glenn C. Rice, Ph.D.             

 

By:

/s/ Robert W. Duggan             

 

Name:

Glenn C. Rice, Ph.D.

   

Name:

   

Title:

President, Chief Operating Officer and Director

   

Title:

                 

ROBERT W. DUGGAN & ASSOCIATES

   

1933 Cliff Drive, Suite 30
Santa Barbara, California 93107

           

By:

/s/ Robert W. Duggan             

         

Name:

Robert W. Duggan

         

Title:

Principal

3

--------------------------------------------------------------------------------



Exhibit A

June 17, 2009

Pharmacyclics, Inc.
Second Amended and Restated Unsecured Promissory Note

$6,400,000

This SECOND AMENDED AND RESTATED UNSECURED PROMISORY NOTE is made as of the 17th
day of June, 2009 by and between Pharmacyclics, a Delaware corporation (the
"Company"), and Blazon Corporation Profit Sharing Plan (the "Lender"), or its
successors and assigns.

RECITALS:

A. On December 30, 2008, Lender made a loan (the "Initial Loan") to the Company
in the original principal amount of Five Million Dollars ($5,000,000).

B. On March 31, 2009, Lender made an additional loan (the "Second Loan") to the
Company in the original principal amount of One Million Four Hundred Thousand
Dollars ($1,400,000).

NOW, THEREFORE, FOR VALUE RECEIVED, the Company hereby promises to pay to
Lender, or its successors and assigns, the principal amount of Six Million Four
Hundred Thousand Dollars ($6,400,000), together with interest computed in
accordance with the terms of this Note below (the "Loan"), on or before the
earlier of (i) July 1, 2010 or (ii) upon the closing of the Offering (the
"Maturity Date"), provided that the note shall only accelerate up to the amount
of net proceeds raised in the Offering.

This Note is given pursuant to that certain Second Amendment to Loan Agreement
("Second Amendment"), dated June 17th, 2009 by and between the Company, Robert
W. Duggan & Associates and the Lender, amending that certain Loan Agreement
dated December 30, 2008, as amended on March 31, 2009, by and between the
Company and Robert W. Duggan & Associates (the "Initial Loan Agreement" and
together with the Second Amendment, the "Loan Agreement"), and is entitled to
the benefits of the Loan Agreement. The Loan Agreement provides, among other
things, (i) for the making of the Loan by the Lender to the Company in the
aggregate amount of $6,400,000, the indebtedness of the Company evidenced by
this Note, and (ii) for Events of Default, and for acceleration of the maturity
of the unpaid principal amount of this Note upon the happening of certain stated
events and also for prepayments on account of the principal hereof prior to the
maturity hereof upon the terms and conditions therein specified. Defined terms
used and not otherwise defined herein have the same meanings given such terms in
the Loan Agreement.

Payments, Replacement of Note.

1.1    Payment of Principal and Interest. Interest and principal on this Note
shall be payable by the Company on an annual basis by wire transfer of funds or
by mailing a check by overnight courier service to the Lender at such address as
the Lender may notify the Company in writing from time to time. Payments of
principal and interest and amounts due with respect to costs and expenses
pursuant to the Loan Agreement, shall be made in lawful money of the United
States of America in immediately available funds, without deduction, set-off or
counterclaim to the Lender. The Company waives grace, demand, presentment for
payment, notice of dishonor or default, protest, notice of protest, notice of
intent to accelerate, notice of collection, notice of acceleration and diligence
in collecting and bringing of suit.

1.2    Interest. The Initial Loan shall bear interest as a rate per annum of
1.36% from December 30, 2008 until March 31, 2009 and the Loan shall bear
interest at a rate per annum of (i) the rate of interest in effect for such day
as publicly announced from time to time by Citibank N.A. as its "prime rate"
(the "Prime Rate") from April 1, 2009 until December 31, 2009 and (ii) the Prime
Rate plus 2% from January 1, 2010 until the expiration of the Note. Interest
shall be calculated on the actual number of days elapsed over a 360-day year, on
the unpaid principal balance hereof, until paid in full.

1.3    Prepayment. The Company, at its election, may from time to time prepay
without penalty all or any part of the unpaid balance of this Note prior to the
Maturity Date. All payments made pursuant to this Section l.3 will be first
applied to accrued interest, if any, and the balance, if any, to principal.

1.4    Lost or Destroyed Note. Upon receipt of evidence satisfactory to the
Company that this Note has been mutilated, destroyed or lost, and upon proof of
ownership and receipt of indemnity from the Lender satisfactory in the form and
amount to the Company, the Company shall execute and deliver a new Note stated
to mature on the same date and for the same principal amount as this Note so
mutilated, destroyed or lost, of like tenor with such notations, if any, as the
Company shall reasonably determine, upon surrender and cancellation of, and in
exchange and substitution for, such mutilated Note, or in lieu of and in
substitution for this Note so destroyed or lost.

Miscellaneous.

2.1    Successors and Assigns. All covenants, agreements and undertakings in
this Note by and on behalf of any of the parties hereto shall inure to the
benefit of and be binding upon the respective heirs, administrators, personal
representatives, successors and assigns of the parties hereto. The Lender may
assign its rights under this Note and the other Loan Documents.

2.2    Amendments and Waivers. No changes in or additions to this Note may be
made or compliance with any term, covenant, agreement, condition or provision
set forth herein may be omitted or waived (either generally or in a particular
instance and either retroactively or prospectively) without the written consent
of the Lender.

2.3    Governing Law. This Note and the other Loan Documents shall be governed
by and construed in accordance with the laws of the State of New York, without
regard to any conflict of law provisions. The Company agrees to the exclusive
jurisdiction and venue of the state and federal courts located in New York, New
York to resolve any dispute arising under or related in any manner to this Note.

A-2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Note to be duly executed on the
date hereof.

PHARMACYCLICS, INC.

               

By:

/s/ Glenn C. Rice, Ph.D.             

       

Name:

Glenn C. Rice, Ph.D.

         

Title:

President, Chief Operating Officer and Director

       

A-3

--------------------------------------------------------------------------------

